Order entered April 12, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01219-CR
                                    No. 05-15-01221-CR
                                    No. 05-15-01222-CR

                            THE STATE OF TEXAS, Appellant

                                             V.

                           GORDON HEATH ELROD, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
               Trial Court Cause Nos. F15-40913-I, F15-40914-I, F15-40915-I,

                                         ORDER
       Before the Court is appellee’s second motion for extension of time in which to file his

brief. Appellee requests a 60-day extension until May 24, 2016. The case is currently set for

submission on Tuesday, May 17, 2016. Consequently, the Court GRANTS appellee an extension

until Friday, May 13, 2016. The case will be submitted without oral argument on Tuesday, May

17, 2016, at 1:00 p.m.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE